Exhibit 10.45

 

DORAL BANK, FSB

 

REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

 

April 28, 2011

 

THIS REVOLVING LINE OF CREDIT LOAN AGREEMENT (this “Agreement”), made as of the
above date, by and between GRIFFIN LAND & NURSERIES, INC., a Delaware
corporation, having an address at One Rockefeller Plaza, Suite 2301, New York,
New York 10020 (“Borrower”), and DORAL BANK, FSB, a Federal savings bank, with
an address at 623 Fifth Avenue, New York, New York 10022 (the “Bank”).

 

Borrower and the Bank agree as follows:

 

1.             The Credit Loan. In reliance on the representations and
warranties contained herein, and upon the fulfillment of all conditions set
forth herein, the Bank agrees to make advances (each an “Advance”; collectively,
the “Advances”) to Borrower at any time and from time to time on or after the
date hereof to and including the Maturity Date (as hereinafter defined) or the
Extended Maturity Date (as hereinafter defined), as the case may be, pursuant to
that certain Promissory Note, dated the date hereof (the “Note”), made by
Borrower in favor of the Bank, provided that the aggregate unpaid principal
amount of the Advances shall not exceed Twelve Million Five Hundred Thousand and
00/100 Dollars ($12,500,000.00) (the “Credit Loan”). Notwithstanding anything
contained herein to the contrary, no Advance shall be made if at any time there
is an Event of Default (hereinafter defined) or any event has occurred which
with the passage of time or the giving of notice, or both, would constitute an
Event of Default. All Advances made to Borrower hereunder shall be payable in
full upon demand of the Bank on the Maturity Date or the Extended Maturity Date,
as the case may be. The Credit Loan is subject to the terms and conditions of
this Agreement and the Note. Each Advance made by the Bank hereunder and each
payment of principal or interest under the Note shall be noted by the Bank on
its records provided that any failure to record any such information on such
records shall not in any manner affect the obligation of the Borrower to make
payments of principal and interest in accordance with the terms of this
Agreement or the Note. Borrower hereby agrees to repay the outstanding Advances
under the Credit Loan together with interest thereon as set forth in Section 2
herein. Proceeds of the Credit Loan are to be used only for general corporate
purposes and Borrower’s letter of credit requirements.

 

2.             Interest Rate and Payments.

 

A.              During the initial term (the “Initial Term”):

 

(i) Commencing May 1, 2011 and on the first day of each calendar month
thereafter up to and including May 1, 2013, Borrower shall make monthly payments
of interest only on any Advances outstanding under the Credit Loan, calculated
at the Applicable Interest Rate (hereinafter defined), as well as any other sums
that may be due pursuant to the Note, this Agreement or the Mortgage. Said
payments, as and when received by the Bank, shall be applied by it first, to the
payment of any late charges due hereunder; second, to the payment of interest
computed at the Applicable Interest Rate; and the balance, if any, toward the
satisfaction of the outstanding Advances under the Credit Loan; and

 

--------------------------------------------------------------------------------


 

(ii) The entire outstanding Advances under the Credit Loan, together with all
interest accrued and unpaid thereon calculated at the Applicable Interest Rate
and all other sums due under the Note, this Agreement, the Mortgage or any other
document executed and delivered by Borrower to the Bank in connection with the
Credit Loan (collectively, the “Other Security Documents”), shall be due and
payable on May 1, 2013 (the “Maturity Date”), unless extended in accordance with
Section 6 hereof, or sooner as provided herein.

 

B.              If the Credit Loan is extended for one (1) additional period of
one (1) year (the “Extended Term”) in accordance with Section 6 hereof:

 

(i)              Commencing May 1, 2013 and on the first day of each calendar
month of the Extended Term up to and including May 1, 2014, Borrower shall make
monthly payments of interest only on any Advances outstanding under the Credit
Loan, calculated at the Applicable Interest Rate, as well as any other sums that
may be due pursuant to the Note, this Agreement or the Mortgage. Said payments,
as and when received by the Bank, shall be applied by it first, to the payment
of any late charges due hereunder; second, to the payment of interest computed
at the Applicable Interest Rate; and the balance, if any, toward the
satisfaction of the outstanding Advances under the Credit Loan; and

 

(ii)           The entire outstanding Advances under the Credit Loan, together
with all interest accrued and unpaid thereon calculated at the Applicable
Interest Rate and all other sums due under the Note, this Agreement, the
Mortgage or the Other Security Documents shall be due and payable on May 1, 2014
(the “Extended Maturity Date”) or sooner as provided herein.

 

C.              Interest shall be calculated on the basis of the actual number
of days elapsed in a 360-day year.

 

D. The term “Applicable Interest Rate” shall mean the Prime Rate (as hereinafter
defined) plus 1.50% per annum, but in no event less than 5.875% per annum. As
used herein, the “Prime Rate” is the rate of interest (or if more than one, the
highest rate of interest) published from time to time by The Wall Street Journal
in the “Money Rates” section, or any equivalent section of that newspaper, and
identified as the “Prime Rate”. Each change in the interest rate hereunder
resulting from a change in the Prime Rate shall become effective as of the
opening of business on the day on which such change in the Prime Rate is
announced. In no event shall the Applicable Interest Rate exceed the maximum
rate permitted by applicable law. Any payments in excess of such maximum rate
permitted by applicable law shall be deemed a prepayment of outstanding Advances
under the Credit Loan, to be applied in accordance with this Agreement.

 

3.             Prepayments. Borrower shall have the right to prepay outstanding
Advances under the Credit Loan in whole at any time or in part from time to
time, without premium or penalty and principal amounts repaid may be
re-borrowed, in whole or in part, up to the Credit Loan and subject to the terms
of this Agreement. Prepayments shall be applied first, to the payment of any
late charges due hereunder; second, to the payment of interest computed at the
Applicable Interest Rate; and the balance, if any, toward the outstanding
principal balance of the Advances in the inverse order of their date of
advancement. Prepayments shall not affect the duty of Borrower to pay interest
when due or change the amount of such interest payments and shall not affect or
impair the right of the Bank to pursue all remedies available to the Bank under
this

 

2

--------------------------------------------------------------------------------


 

Agreement, the Note, the Mortgage or the Other Security Documents.

 

4.               Notice of Borrowing. Borrower shall give the Bank two
(2) Business Days’ prior notice of its intention to request an Advance under the
Credit Loan and shall deliver to the Bank with respect thereto a written request
(a “Request”). Each Request shall constitute a representation and warranty by
Borrower that (i) no default or Event of Default or event which with the passing
of time or the giving of notice, or both, would constitute a default has
occurred and (ii) the representations and warranties of Borrower under this
Agreement shall be deemed true and correct as of the effective date of such
Advance unless otherwise disclosed to the Bank in writing prior thereto. If any
day on which an Advance is to be made is a day on which banks in the New York
City area are permitted to close, such Advance will be made on the next
succeeding Business Day. A “Business Day” shall mean a day on which commercial
banks are not authorized or required by law to close in New York, New York.

 

5.             Annual Fee. Borrower shall pay on each anniversary of the date
hereof the following fee: (i) 1/2 of one percent (0.50%) of the portion of the
Credit Loan not advanced if the average outstanding Advances of the Credit Loan,
calculated on a twelve (12) month basis for the preceding twelve (12) months, is
equal to or less than fifty percent (50%) of the Credit Loan (calculated as if
the Credit Loan was fully advanced); or (ii) 1/4 of 1 percent (0.25%) of the
portion of the Credit Loan not advanced if the average outstanding Advances of
the Credit Loan, calculated on a twelve (12) month basis for the preceding
twelve (12) months, is greater than fifty percent (50%) and less than
seventy-five percent (75%) of the Credit Loan (calculated as if the Credit Loan
was fully advanced); provided, however, if the average outstanding Advances of
the Credit Loan, calculated on a twelve (12) month basis for the preceding
twelve (12) months, is equal to or greater than seventy-five percent (75%) of
the Credit Loan (calculated as if the Credit Loan was fully advanced), then no
such payment shall be due as to the respective anniversary date. Borrower hereby
acknowledges that the Bank shall pay itself the foregoing fee each anniversary
of the date hereof following prior written notice to Borrower of the amount of
such fee.

 

6.             Extension Option. The Credit Loan shall expire on the Maturity
Date. Notwithstanding the foregoing, Borrower shall have the option to extend
the Credit Loan for one (1) additional period of one (1) year (the “Extension
Option”), but only if (a) no default exists under this Agreement, the Note, the
Mortgage or the Other Security Documents at the time the Extension Notice (as
hereinafter defined) is given, and on the Maturity Date, (b) in order to elect
the Extension Option, Borrower so elects by written notice (the “Extension
Notice”) to the Bank delivered in accordance with the requirements of this
Agreement not later than thirty (30) nor earlier than ninety (90) days prior to
the Maturity Date, (c) Borrower shall execute all documents the Bank determines
are reasonably necessary to extend the Credit Loan, (d) Borrower shall obtain
and deliver to the Bank, all at the sole cost and expense of Borrower, an
updated title report for the Property, together with a “date down” title
insurance endorsement insuring the security interest of the Mortgage as a first
lien on the Property, (e) there shall be no material adverse change in the
Property or the financial or other condition of Borrower, in each instance
determined by the Bank in its sole discretion, and (f) Borrower shall pay all
costs and expenses incurred in connection with such extension, including, but
not limited to, the Bank’s attorneys’ fees and disbursements, title charges and
recording fees, and an extension fee equal to $62,500.00, payable simultaneously
with the delivery of the Extension Notice.

 

7. Security.  The Credit Loan, together with interest thereon and all other
charges and amounts payable by, and all other obligations of Borrower to the
Bank, with respect to the Property (as

 

3

--------------------------------------------------------------------------------


 

hereinafter defined), whenever incurred, direct or indirect, absolute or
contingent shall be secured by the following “Security” which Borrower agrees to
provide and maintain:

 

(a)           Windsor Mortgage.  A first priority open-end mortgage and security
agreement, given by Borrower in favor of the Bank, dated the date hereof (the
“Windsor Mortgage”), on Borrower’s right, title and interest in and to
(i) Borrower’s fee estate in certain property located at 21-25 Griffin Road
North, Windsor, Connecticut, as more particularly described therein (the
“Windsor Property”), (ii) all land, improvements, furniture, fixtures,
equipment, and other assets (including, without limitation, contracts, contract
rights, accounts, licenses and permits and general intangibles), including all
after-acquired property, owned, or in which Borrower has or obtains any
interest, in connection with the Windsor Property, (iii) all insurance proceeds
and other proceeds therefrom, and (iv) all other assets of Borrower whether now
owned or hereafter acquired and related to the Windsor Property as specified in
the Windsor Mortgage.

 

(b)         Bloomfield Mortgage.  A first priority open-end mortgage and
security agreement, given by Borrower in favor of the Bank, dated the date
hereof (the “Bloomfield Mortgage”; the Windsor Mortgage and the Bloomfield
Mortgage shall collective be referred to herein as the “Mortgage”), on
Borrower’s right, title and interest in and to (i) Borrower’s fee estate in
certain property located at 29-35 Griffin Road South and 204, 206, 210, 310,
320, 330 and 340 West Newberry Road, Bloomfield, Connecticut and 55 Griffin Road
South, Bloomfield, Connecticut, as more particularly described therein
(collectively, the “Bloomfield Property”; the Windsor Property and the
Bloomfield Property shall be collectively referred to herein as the “Property”),
(ii) all land, improvements, furniture, fixtures, equipment, and other assets
(including, without limitation, contracts, contract rights, accounts, licenses
and permits and general intangibles), including all after-acquired property,
owned, or in which Borrower has or obtains any interest, in connection with the
Bloomfield Property, (iii) all insurance proceeds and other proceeds therefrom,
and (iv) all other assets of Borrower whether now owned or hereafter acquired
and related to the Bloomfield Property as specified in the Bloomfield Mortgage.

 

(c)          Assignment of Leases and Rents-Windsor Property. A first priority
collateral assignment of leases and rents, with respect to all leases, subleases
and occupancy rights of the Windsor Property and all income and profits to be
derived from the operation and leasing of the Windsor Property.

 

(d)        Assignment of Leases and Rents-Bloomfield Property. A first priority
collateral assignment of leases and rents, with respect to all leases, subleases
and occupancy rights of the Bloomfield Property and all income and profits to be
derived from the operation and leasing of the Bloomfield Property.

 

(e)        Environmental Indemnification Agreement. An environmental
indemnification agreement with respect to environmental matters from Borrower.

 

(f)         Assignment of Contracts and Permits. A collateral assignment of all
contracts, including, but not limited to, development contracts, operating
agreements, licenses, insurance proceeds, management agreements, and other
agreements and plans, specifications and permits affecting the Property from
Borrower.

 

4

--------------------------------------------------------------------------------


 

(f)          Financing Statements. Uniform Commercial Code Financing Statements
in favor of the Bank giving notice of a security interest, which Financing
Statements are to be filed in the appropriate public records on or about the
date hereof.

 

8. Representations and Warranties.  Borrower makes the following representations
and warranties, all of which shall be deemed to be continuing representations
and warranties so long as any part of the Credit Loan is unpaid or as otherwise
specifically provided herein below:

 

(a)           Good Standing and Authority.  Borrower is corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, authorized to do business in the State of Connecticut. Borrower has
the power and authority to transact the business in which it is engaged; is duly
licensed or qualified and in good standing in each jurisdiction in which the
conduct of its business or ownership of property requires such licensing or such
qualification; and has all necessary power and authority to enter into this
Agreement and to execute, deliver and perform this Agreement, the Note, the
Mortgage and the Other Security Documents, all of which have been duly
authorized by all proper and necessary corporate and shareholder action, as
appropriate. The execution and delivery of this Agreement, the Note, the
Mortgage and the Other Security Documents is not and will not be in violation of
any agreement to which Borrower is a party. No consent of any kind is required
for Borrower to enter into or perform this Agreement or to execute and deliver
the Note.

 

(b)         Financial Condition.  Borrower has furnished to the Bank its most
current financial statements, which represent correctly and fairly the results
of the operations and transactions of Borrower and the condition of the Property
as of the dates and for the period referred to therein, and have been prepared
in accordance with generally accepted accounting principles consistently applied
(“GAAP”) during each interval involved and from interval to interval. From the
date hereof through (and including) the one year anniversary of such date, there
have not been any materially adverse changes in the condition of the Property or
in the financial or other condition of Borrower which has a material adverse
impact on Borrower’s ability to perform its obligations with respect to the
Credit Loan, as determined by the Bank in its reasonable discretion.

 

(c)          Taxes.  Borrower has duly filed all consolidated federal and other
tax returns required to be filed and has duly paid all taxes required by such
returns. Borrower has not received any notice from the Internal Revenue Service
or any other taxing authority proposing additional unpaid taxes, except as
otherwise disclosed to the Bank.

 

(d)        Litigation.  There are not any actions, suits, proceedings or
investigations pending or, to the knowledge of Borrower, threatened against
Borrower or any basis therefor, which, if adversely determined, would, in any
case or in the aggregate, adversely affect the Property, assets, financial
condition or business of Borrower or impair the right of Borrower to carry on
its operations, substantially as now conducted.

 

(e)          Environmental Laws.  Borrower has performed all of its obligations
under, has obtained all necessary approvals, permits, authorization or other
consents required by, and is not in material violation of, any applicable local,
state or federal health or environmental law, ordinance, rule, regulation or
order.

 

(f)          No Event of Default.  No Event of Default has occurred and no event
has

 

5

--------------------------------------------------------------------------------


 

occurred which with the giving of notice or lapse of time or both would
constitute an Event of Default.

 

(g)         Use of Proceeds.  Borrower shall not use any part of the proceeds of
the Credit Loan to purchase or carry any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

(h)         Valid and Binding. This Agreement, the Note, the Mortgage and the
Other Security Documents constitute legal, valid and binding obligations of
Borrower, and each constitute legal, valid and binding obligations of the
parties thereto, enforceable in accordance with the respective terms thereof,
subject to bankruptcy, insolvency and similar laws of general application
affecting the rights and remedies of creditors and, with respect to the
availability of the remedies of specific enforcement, subject to the discretion
of the court before which any proceeding therefor may be brought.

 

9. Affirmative Covenants.  So long as any part of the Credit Loan is unpaid,
Borrower shall:

 

(a)           Net Operating Income.  Maintain net operating income of the
Property (excluding depreciation and amortization), as determined in accordance
with GAAP, equal to or greater than one hundred twenty-five percent (125%) of
the interest due on the Credit Loan (calculated as if the Credit Loan was fully
advanced), subject to certain adjustments as to the amount of the Credit Loan,
as the case may be, in accordance with the terms and conditions of Section 16
hereof. If Borrower breaches this covenant and fails to cure such breach within
ninety (90) days after written notice from Lender, such breach shall constitute
an Event of Default.

 

(b)           Future Financial Statements.  Furnish to the Bank all financial
statements and other information, books and records as required in accordance
with the terms and conditions of Section 3.11 of the Mortgage.

 

(c)           Taxes.  Promptly pay and discharge all of its taxes, assessments
and other governmental charges (including any charged or assessed on the
issuance of the Note) prior to the date on which penalties are attached thereto,
establish adequate reserves for the payment of taxes and assessments and make
all required withholding and other tax deposits.

 

(d)         Insurance.  As required in accordance with the terms and conditions
of the Mortgage, keep all of the Property so insurable insured at all times with
responsible insurance carriers against fire, theft and other risks, in coverage,
form and amount satisfactory to the Bank.

 

(e)          Litigation.   Promptly notify the Bank in writing as soon as
Borrower has knowledge thereof, of the institution or filing of any litigation,
or governmental or regulatory proceeding against, or investigation of, Borrower:
a) the outcome of which may materially and adversely affect the finances or
operations of Borrower, or Borrower’s ability to fulfill its obligations
hereunder, or which involves more than $250,000.00, unless fully covered by
insurance; or b) which questions the validity of this Agreement, the Note, the
Mortgage or the Other Security Documents, or any action taken pursuant thereto;
and furnish or cause to be furnished to the Bank such information regarding any
such matter as the Bank may request.

 

6

--------------------------------------------------------------------------------


 

(f)          Good Standing; Business. Maintain its corporate existence in good
standing and remain or become duly licensed or qualified and in good standing in
each jurisdiction in which the conduct of its business or ownership of its
property requires such qualification or licensing; and engage only in the
business conducted by it on the date of this Agreement.

 

10. Negative Covenants. So long as any part of the Credit Loan is unpaid,
Borrower shall not:

 

(a)           Borrowed Money. Borrower may not enter into additional loan
agreements or guaranty any loan facilities during the Credit Loan without prior
written consent of the Bank, other than trade payables in the ordinary course of
Borrower’s business which are paid within thirty (30) days of when due.
Notwithstanding the foregoing, Borrower may take on additional indebtedness
unrelated to the Property without the prior written consent of the Bank provided
Borrower is not in default under the Note, this Agreement, the Mortgage or the
Other Security Documents at the time of the initial closing for such
indebtedness. If Borrower is in default under the Note, this Agreement, the
Mortgage or the Other Security Documents, the Bank’s prior written consent shall
be required, which consent can be withheld for any reason or no reason.
Borrower’s breach of the foregoing covenant shall constitute an Event of Default
of this Agreement.

 

(b)         Encumbrances. Create, incur, assume or suffer to exist any mortgage,
lien, security interest, pledge or other encumbrance on the Property, except in
favor of the Bank.

 

(c)          Sale of the Property. Convey, sell, transfer, lease (except as
otherwise permitted in accordance with the terms of Section 3.7(a) of the
Mortgage), or sell-and-lease-back all or any substantial portion of the Property
or Borrower’s business to any other person, firm or corporation except in the
ordinary course of business.

 

11.           Event of Default. The term “Event of Default” as used herein shall
mean an Event of Default as defined in the Mortgage.

 

12.           Remedies. Upon the happening of one or more Events of Default
which continues beyond any applicable notice, grace or cure periods, the Note
shall become immediately due and payable, without presentation, demand or notice
of any kind to Borrower, and the Bank may pursue any and all remedies provided
for hereunder, or under the Note, the Mortgage or any one or more of the Other
Security Documents.

 

13.           Default Rate. Upon the occurrence of an Event of Default which
continues beyond any applicable notice, grace or cure periods, the Bank shall be
entitled to receive and Borrower shall pay interest on the entire unpaid
principal balance of the Note at a rate that is the lesser of twenty-one percent
(21%) per annum or the maximum rate permitted by applicable law (the “Default
Rate”). The Default Rate shall be computed from the occurrence of the Event of
Default until the earlier of (i) the date upon which the Event of Default is
cured or (ii) the date upon which the outstanding Advances are paid in full.
Interest calculated at the Default Rate shall be added to the balance of the
outstanding Advances, and shall be deemed secured by the Mortgage.

 

14.              Late Payment Charge. If any monthly installment of principal
and interest is not paid on or prior to the tenth (10th) day after the date on
which it is due, Borrower shall pay to the Bank upon

 

7

--------------------------------------------------------------------------------


 

demand an amount equal to the lesser of five percent (5%) of such unpaid portion
of the outstanding monthly installment of principal and interest then due or the
maximum amount permitted by applicable law, to defray the expense incurred by
the Bank in handling and processing such delinquent payment and to compensate
the Bank for the loss of the use of such delinquent payment, and such amount
shall be secured by the Mortgage and the Other Security Documents.

 

15.             Termination Right; Continuation of Obligation. Borrower shall
have the right at any time and from time to time upon at least five (5) Business
Days’ prior written notice to the Bank to (i) pay the entire outstanding
Advances under the Credit Loan, together with all interest accrued and unpaid
thereon calculated at the Applicable Interest Rate and all other sums due under
the Note, this Agreement, the Mortgage or the Other Security Documents in order
to terminate the Credit Loan, in which event the Bank will have no further
obligation to fund further Advances, or (ii) permanently reduce the Credit Loan
available under this Agreement to an amount selected by Borrower, subject to the
Bank’s prior written approval and provided the reduced Credit Loan amount shall
not exceed sixty-five percent (65%) of the then current appraised fair market
value of the Property, on a “leased fee interest” basis, as determined by the
Bank in its sole discretion, in which event the Bank shall have no further
obligation to fund any Advances above the reduced Credit Loan amount.
Notwithstanding the foregoing, no termination of the Credit Loan and no refusal
by the Bank to make future Advances hereunder shall affect Borrower’s
obligations and liabilities hereunder, under the Note, the Mortgage or the Other
Security Documents or the Bank’s rights, powers or remedies with respect
thereto, including, without limitation, the Bank’s rights with respect to the
Property or otherwise arising following such termination. All of the Bank’s
rights, liens and security interests shall continue after any termination until
all obligations of Borrower to the Bank shall have been finally paid and
satisfied in full.

 

16.           Partial Release; Substitute Property.

 

(a) Partial Release. Borrower shall be entitled to a partial release of the
Property from the lien of the Mortgage (a “Partial Release”) provided that
(i) the Credit Loan and the Bank’s commitment to fund the Credit Loan shall be
simultaneously reduced to an amount which shall not exceed sixty-five percent
(65%) of the then current appraised fair market value of the balance of the
Property which is not to be released from the lien of the Mortgage, on a “leased
fee interest” basis, as determined by the Bank in its sole discretion, and
(ii) the Release Conditions (as defined below) shall be satisfied in all
respects.

 

(b)           Release Conditions. It shall be a condition precedent to the
Bank’s obligation to issue and deliver the Partial Release that all of the
following conditions be satisfied as determined by the Bank in its sole
discretion (collectively, the “Release Conditions”): (i) no Event of Default
exists under this Agreement, the Note, the Mortgage or the Other Security
Documents which remains uncured at the time the Release Notice (as hereinafter
defined) is received by the Bank and at the time the Bank issues and delivers
the Partial Release, (ii) Borrower delivers to the Bank a written request for
the Partial Release (the “Release Notice”), (iii) the Bank delivers to the
Borrower the Bank’s written consent to the Partial Release, which consent will
not be unreasonably withheld, (iv) the Bank receives all third party reports as
the Bank reasonably requires in connection with the Partial Release, including,
without limitation, updated appraisals, title reports, surveys, and the like,
each acceptable to the Bank in its sole discretion, (v) Borrower shall execute
and deliver to the Bank all documents and instruments as the Bank or the Bank’s
counsel in their judgment deems necessary to document the Partial Release, which
shall be in form and substance satisfactory to the Bank, and (vi) Borrower pays
all expenses incurred by the Bank in connection

 

8

--------------------------------------------------------------------------------


 

with the Partial Release, including, but not limited to, recording charges,
title charges and reasonable attorneys’ fees. In addition to all of the above,
it shall be a condition precedent to the Bank’s obligation to issue and deliver
the Partial Release that the Bank shall be satisfied that in granting any
Partial Release the balance of the Property shall continue to be subject to the
lien of the Mortgage and will not be affected in any way which, in the sole
judgment of the Bank or the Bank’s counsel, would adversely affect the security
position of the Bank under the Mortgage.

 

(c)          Substitute Property. Provided that the Substitution Conditions (as
defined below) are satisfied in all respects, Borrower shall be entitled, either
simultaneously or after the Bank issues any Partial Release in accordance with
the terms and conditions of Subsections 16(a) and (b) herein above, to
substitute or add properties owned by the Borrower or any of its subsidiaries
(each such property a “Substitute Property”) to the Property securing the Credit
Loan, thereby increasing the Credit Loan (and the Bank’s commitment to fund the
Credit Loan) to an amount which shall not exceed the lesser of
(i) $12,500,000.00; or (ii) 65.00% of the then current aggregate appraised fair
market value of the Property and each Substitute Property, on a “leased fee
interest” basis, as determined by the Bank in its sole discretion (the “Modified
Credit Loan”).

 

(d)        Substitution Conditions. It shall be a condition precedent to the
Bank’s obligation to substitute or add any Substitute Property to the Property
securing the Credit Loan that the following conditions be satisfied as
determined by the Bank in its sole discretion (collectively, the “Substitution
Conditions”): (i) no Event of Default exists under this Agreement, the Note, the
Mortgage or the Other Security Documents which remains uncured at the time the
Substitution Notice (as hereinafter defined) is received by the Bank and at the
time of the closing of the Modified Credit Loan, (ii) Borrower delivers to the
Bank a written request to substitute or add the Substitute Property to the
Property securing the Credit Loan (the “Substitution Notice”), (iii) the Bank
delivers to the Borrower the Bank’s written approval of the Substitute Property
and the Modified Credit Loan, including, but not limited to, the Bank’s review
of the Modified Credit Loan and approval from the Bank’s credit department,
which approval may be withheld for any reason or no reason, (iv) the Bank
receives all third party reports as the Bank reasonably requires in connection
with the Substitute Property and the Modified Credit Loan, including, without
limitation, updated appraisals, title reports, surveys which meet the Bank’s
survey requirements previously furnished to Borrower in connection with the
original closing of the Credit Loan, and Phase I Environmental Assessment
Reports, and the like, each acceptable to the Bank and its counsel in their
discretion, (v) the Bank receives with respect to each Substitute Property a
mortgagee’s title insurance policy which meets the Bank’s title insurance
requirements, to the satisfaction of the Bank and its counsel, (vi) Borrower
shall execute and deliver to the Bank with respect to each Substitute Property
the following documents and instruments, each in form and substance satisfactory
to the Bank: (a) all documents and instruments as the Bank or the Bank’s counsel
in their judgment deems necessary to provide the Bank with a first mortgage lien
on each Substitute Property, including, but not limited to, an open-end mortgage
and security agreement or a modification of the Mortgage, each securing the
Modified Credit Loan, (b) a first priority collateral assignment of leases and
rents, with respect to all leases, subleases and occupancy rights of the
Substitute Property and all income and profits to be derived from the operation
and leasing of the Substitute Property, (c) one or more UCC financing statements
as the Bank may reasonably require, (d) an environmental indemnification
agreement with respect to environmental matters with respect to the Substitute
Property, and (e) a collateral assignment of all contracts, including, but not
limited to, development contracts, operating agreements, licenses, insurance
proceeds, management agreements, and other agreements and plans, specifications
and permits affecting the Substitute Property, (vii) Borrower shall deliver to

 

9

--------------------------------------------------------------------------------


 

the Bank with respect to each Substitute Property or in connection with the
Modified Credit Loan such other documents, certificates, opinions and assurances
as the Bank or the Bank’s counsel may request in their sole discretion
reasonably exercised, in form and substance acceptable to the Bank, including,
but not limited to, such documents, certificates, opinions and assurances and
requirements that were delivered by Borrower to the Bank in connection with the
original Credit Loan Facility, and (vii) Borrower pays all expenses incurred by
the Bank in connection with the Substitute Property, the Modified Credit Loan or
the foregoing, including, but not limited to, recording charges, title charges
and reasonable attorneys’ fees. In addition to all of the above, it shall be a
condition precedent to the Bank’s obligation to substitute or add any Substitute
Property to the Property securing the Credit Loan that the Bank shall be
satisfied that the Property shall continue to be subject to the lien of the
Mortgage and will not be affected in any way which, in the sole judgment of the
Bank, would adversely affect the security position of the Bank under the
Mortgage.

 

17. Expenses and Counsel Fees. Borrower shall reimburse the Bank promptly for
all of its out-of-pocket expenses incurred in connection with this Agreement or
the Credit Loan, including, without limitation, filing fees, recording fees, any
taxes (other than income taxes payable by the Bank) which the Bank may be
required to pay in connection with the execution and delivery of this Agreement,
the Note, the Note and the Other Security Documents. Borrower shall also pay:
(i) all costs and expenses of the Bank (including, without limitation,
reasonable fees and disbursements of counsel) incidental to the preparation and
negotiation of this Agreement and the documents referred to herein, and (ii) all
costs and expenses of the Bank (including, without limitation, fees and
disbursements of counsel) incidental to the protection of the rights of the Bank
hereunder and the enforcement of the Bank’s rights, powers and remedies
hereunder and thereunder, whether by judicial proceedings or otherwise,
including, without limitation, such costs and expenses incurred in the course of
bankruptcy or liquidation proceedings. The obligations of Borrower hereunder
shall survive the termination of this Agreement and the final and indefeasible
payment in full of the outstanding Advances under the Credit Loan.

 

18.                                      Miscellaneous.

 

(a)           Amendments and Waivers. No modification, rescission, waiver,
release or amendment of any provision of this Agreement shall be made except by
a written agreement signed by a duly authorized officer of Borrower and duly
authorized officer of the Bank.

 

(b)           Delays and Omissions. No delay or omission by the Bank in
exercising any right or remedy hereunder or with respect to the Credit Loan
shall operate as a waiver thereof or of any other right or remedy, and no single
or partial exercise thereof shall preclude any other or further exercise thereof
or the exercise of any other right or remedy. The Bank may remedy any default by
Borrower hereunder or with respect to the Credit Loan in any reasonable manner
without waiving the default remedied and without waiving any other prior or
subsequent default by Borrower, and shall be reimbursed for its expenses in so
remedying such default. All rights and remedies of the Bank hereunder, under the
Note and the Other Security Documents, under any other agreement and otherwise
are cumulative; if any provision of this Agreement is inconsistent with any
provision of any other agreement between the Bank and Borrower, the provisions
of this Agreement shall control.

 

(c)           Successors and Assigns. Borrower and the Bank as used herein shall
include the legal representatives, successors and assigns of those parties.

 

10

--------------------------------------------------------------------------------


 

(d)         Governing Law. This Agreement shall be construed and interpreted in
accordance with, and governed by, the laws of the State of New York without
regard to its principles of conflicts or choice of laws.

 

(e)          Usury Law. The Note and this Agreement are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest oil the principal balance due under the Note at a rate which could
subject the Bank to either civil or criminal liability as a result of being in
excess of the maximum interest rate which Borrower is permitted by applicable
law to contract or agree to pay. If by the terms of the Note or this Agreement,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of such maximum rate, the Applicable
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to such maximum rate and all previous payments in excess of
the maximum rate shall be deemed to have been payments in reduction of principal
and not on account of the interest due hereunder. All sums paid or agreed to be
paid to the Bank for the use, forbearance, or detention of the Credit Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Note until payment
in full so that the rate or amount of interest on account of the outstanding
Advances does not exceed the maximum lawful rate of interest from time to time
in effect and applicable to the Credit Loan for so long as the Advances are
outstanding.

 

(f)          Inapplicable Provisions. If any provision hereof or of any other
agreement made in connection herewith is held to be illegal or unenforceable,
such provision shall be fully severable, and the remaining provisions of the
applicable agreement shall remain in full force and effect and shall not be
affected by such provision’s severance; provided,  however, in lieu of any such
provision, there shall be added automatically as a part of the applicable
agreement a legal and enforceable provision as similar in terms to the severed
provision as may be possible.

 

(g)           Further Assurances. At any time and from time to time, upon the
reasonable request of the Bank, Borrower shall execute, deliver and acknowledge,
or cause to be executed, delivered and acknowledged, such other documents or
instruments and do such other acts and things as the Bank may reasonably request
in order to fully effectuate the terms of this Agreement and the Other Security
Documents. The foregoing may include, without limitation, executing documents to
confirm the amount of the Advances outstanding under the Credit Loan from time
to time, and the date and amount of payments made in respect of the Credit Loan.
All such requests shall receive the full cooperation and compliance by Borrower
within seven (7) Business Days of the Bank making such requests. The failure of
Borrower to comply with the obligations set forth in this Subsection 18(g) shall
constitute an Event of Default.

 

(h)         No Assignment. The rights and obligations of Borrower under this
Agreement shall not be assigned or delegated, in whole or in part, without the
prior written consent of the Bank, and any purported assignment or delegation
without the prior written consent of the Bank shall be void.

 

(i)           Notices. All notices requests, reports or other communications
(each, a “Notice”) required hereunder or under the Note or any Other Security
Document shall be in writing and shall be deemed to have been properly given
(i) upon delivery, if delivered in person, (ii) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (iii) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by certified mail, postage

 

11

--------------------------------------------------------------------------------


 

prepaid, return receipt requested, addressed as follows:

 

If to Borrower:

 

Griffin Land & Nurseries, Inc.

 

 

One Rockefeller Plaza, Suite 2301

 

 

New York, New York 10020

 

 

Attention: Mr. Frederick M. Danziger

 

 

President and Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

With a copy to:

 

Imperial Nurseries, Inc.

 

 

90 Salmon Brook Street

 

 

Granby, Connecticut 06035

 

 

Attention: Mr. Anthony J. Galici

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

and

 

 

 

 

 

Murtha Cullina LLP

 

 

CityPlace I

 

 

185 Asylum Street

 

 

Hartford, Connecticut 06103-3469

 

 

Attention: Thomas M. Daniells, Esq.

 

 

 

If to the Bank:

 

Doral Bank, FSB

 

 

623 Fifth Avenue

 

 

New York, New York 10022

 

 

Attention: Mortgage Servicing Department

 

 

 

With a copy to:

 

Granoff, Walker & Forlenza, P.C.

 

 

747 Third Avenue

 

 

New York, New York 10017

 

 

Attention: Lee A. Forlenza, Esq.,

 

or to such other address as any party may designate for itself by like notice.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

19.           Right of Offset. Upon the occurrence and during the continuance of
any Event of Default, the Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Bank to or for the credit
or the account of Borrower against any and all of the obligations of Borrower
now or hereafter existing under this Agreement or the other obligations to the
Bank by Borrower, whether or not the Bank shall have made any demand under this
Agreement or otherwise and even if such obligation may be unmatured upon
reasonable notice to Borrower. The rights of the Bank under this provision are
in addition to any and all other rights and remedies available to the Bank.

 

20.           No Oral Modification. This Agreement embodies the entire agreement
and understanding between Borrower and the Bank and supersede all prior
agreements and understandings relating to the subject matter hereof. Any
modification, amendment or waiver of or with respect to any provision of this
Agreement must be made in a writing signed by both the Bank and Borrower and
their respective successors and, subject to the terms hereof with respect to
Borrower, assigns. This Agreement may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties hereto. There are
no unwritten oral agreements among the parties. Borrower and the Bank
acknowledge that each has had the benefit of legal counsel of its own choice and
has been afforded an opportunity to review this

 

13

--------------------------------------------------------------------------------


 

Agreement and the other loan documents in connection herewith with its legal
counsel and that this Agreement and the other loan documents shall be consulted
as if jointly drafted by Borrower and the Bank.

 

21.          WAIVER OF TRIAL BY JURY. THE BANK AND BORROWER EACH HEREBY
ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN
INSTRUMENTS, OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED PURSUANT
TO OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT. BORROWER AND THE BANK EACH
AGREES THAT THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK CITY, NEW
YORK COUNTY AND THE FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK,
COUNTY OF NEW YORK, HAVE EXCLUSIVE JURISDICTION OVER ANY ACTIONS AND PROCEEDINGS
INVOLVING THIS AGREEMENT OR ANY OTHER AGREEMENT MADE IN CONNECTION HEREWITH
EXCEPT AS SPECIFICALLY PROVIDED IN SUCH OTHER AGREEMENT AND BORROWER AND THE
BANK HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO SUBMIT TO THE JURISDICTION
OF SUCH COURTS FOR PURPOSES OF ANY SUCH ACTION OR PROCEEDING. BORROWER AND THE
BANK EACH HEREBY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF
PROCESS PROVIDED THE SAME IS GIVEN IN ACCORDANCE WITH THIS AGREEMENT. FINAL
JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE, SUBJECT TO ANY RIGHT OF
APPEAL, AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT.

 

THE PARTIES HERETO have signed this Agreement on the date written above.

 

 

BORROWER:

 

GRIFFIN LAND & NURSERIES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Anthony J. Galici

 

Name:

Anthony J. Galici

 

Title:

Vice President and Secretary

 

 

 

 

BANK:

 

DORAL BANK, FSB,

 

a Federal savings bank

 

 

 

 

By:

/s/ Kenneth DiGregorio

 

Name:

Kenneth DiGriegorio

 

Title:

Senior Vice President and Chief Lending Officer

 

14

--------------------------------------------------------------------------------